               Case 20-11570-LSS             Doc 145       Filed 07/13/20        Page 1 of 13



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           §
In re:                                                     §     Chapter 11
                                                           §
PYXUS INTERNATIONAL, INC., et al.,1                        §     Case No. 20-11570 (LSS)
                                                           §
                              Debtors.                     §     (Jointly Administered)
                                                           §
                                                           §     Ref. Docket No. 114


        CERTIFICATION OF COUNSEL REGARDING REVISED PROPOSED
          ORDER, PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY
         CODE, AUTHORIZING THE RETENTION AND EMPLOYMENT OF
     YOUNG CONAWAY STARGATT & TAYLOR, LLP AS CO-COUNSEL TO THE
              DEBTORS, EFFECTIVE AS OF THE PETITION DATE


                 On June 26, 2020, the above-captioned affiliated debtors and debtors-in-

possession (collectively, the “Debtors”), filed the Debtors’ Application for an Order, Pursuant

to Section 327(a) of the Bankruptcy Code, Authorizing the Retention and Employment of Young

Conaway Stargatt & Taylor, LLP as Co-Counsel to the Debtors, Effective as of the Petition Date

[Docket No. 114] (the “Application”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”). The deadline to file objections or respond to the Application was

established as July 10, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”).

                 Prior to the Objection Deadline, the Debtors received informal comments from

the Office of the United States Trustee for the District of Delaware (the “United States

Trustee”). No other informal responses or objections to the Application were received.

                Following discussions with the United States Trustee, the Debtors have agreed to a

revised form of order (the “Revised Proposed Order”), a copy of which is attached hereto as

1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.




26748083.1
             Case 20-11570-LSS         Doc 145      Filed 07/13/20    Page 2 of 13



Exhibit A, which resolve the United States Trustee’s concerns. For the convenience of the

Court and other interested parties, a blackline comparing the Revised Proposed Order against the

form of order filed with the Application is attached hereto as Exhibit B.

               WHEREFORE, as the Debtors did not receive any objections or responses other

than those described herein, and the United States Trustee does not object to entry of the Revised

Proposed Order, the Debtors respectfully request that the Court enter the Revised Proposed

Order without further notice or hearing at the Court’s earliest convenience.

                                    [Signature page follows]




                                                2
26748083.1
                Case 20-11570-LSS   Doc 145       Filed 07/13/20   Page 3 of 13




Dated:       July 13, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                    /s/ Tara C. Pakrouh
                                    Pauline K. Morgan (No. 3650)
                                    Kara Hammond Coyle (No. 4410)
                                    Ashley E. Jacobs (No. 5635)
                                    Tara C. Pakrouh (No. 6192)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    Telephone:     (302) 571-6600
                                    Facsimile:     (302) 571-1253
                                    Email:         pmorgan@ycst.com
                                                   kcoyle@ycst.com
                                                   ajacobs@ycst.com
                                                   tpakrouh@ycst.com

                                    - and -

                                    SIMPSON THACHER & BARTLETT LLP

                                    Sandeep Qusba (admitted pro hac vice)
                                    Michael H. Torkin (admitted pro hac vice)
                                    Kathrine A. McLendon (admitted pro hac vice)
                                    Nicholas E. Baker (admitted pro hac vice)
                                    Daniel L. Biller (admitted pro hac vice)
                                    Jamie J. Fell (admitted pro hac vice)
                                    425 Lexington Avenue
                                    New York, New York 10017
                                    Telephone:      (212) 455-2000
                                    Facsimile:      (212) 455-2502
                                    Email:          squsba@stblaw.com
                                                    michael.torkin@stblaw.com
                                                    kmclendon@stblaw.com
                                                    nbaker@stblaw.com
                                                    daniel.biller@stblaw.com
                                                    jamie.fell@stblaw.com

                                    Proposed Counsel to the Debtors and Debtors in
                                    Possession




                                              3
26748083.1
             Case 20-11570-LSS   Doc 145   Filed 07/13/20   Page 4 of 13




                                    Exhibit A

                             Revised Proposed Order




26748083.1
               Case 20-11570-LSS             Doc 145       Filed 07/13/20        Page 5 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            §
    In re:                                                  §      Chapter 11
                                                            §
    PYXUS INTERNATIONAL, INC., et al.,1                     §      Case No. 20-11570 (LSS)
                                                            §
                               Debtors.                     §      (Jointly Administered)
                                                            §
                                                            §      Ref: Docket No. 114
                                                            §

           ORDER, PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY
          CODE, AUTHORIZING THE RETENTION AND EMPLOYMENT OF
       YOUNG CONAWAY STARGATT & TAYLOR, LLP AS CO-COUNSEL TO THE
               DEBTORS, EFFECTIVE AS OF THE PETITION DATE


                 Upon consideration of the application (the “Application”)2 of the Debtors for entry

of an order, pursuant to section 327(a) of the Bankruptcy Code, Bankruptcy Rule 2014 and Local

Rule 2014-1, authorizing the retention and employment of Young Conaway as co-counsel to the

Debtors, effective as of the Petition Date, as more fully set forth in the Application; and upon

consideration of the Morgan Declaration, the O’Quinn Declaration and the Rule 2016 Statement

submitted in support of the Application, as well as the First Day Declaration; and it appearing that

this Court has jurisdiction to consider the Application pursuant to 28 U.S.C. §§ 1334(b) and 157,

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware dated as of February 29, 2012; and it appearing that venue of the Chapter 11 Cases

and the Application in this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it



1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Application.
              Case 20-11570-LSS          Doc 145       Filed 07/13/20      Page 6 of 13




appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing

that this Court may enter a final order consistent with Article III of the United States Constitution;

and it appearing that notice of the Application has been given as set forth in the Application, and

that such notice is adequate and no other or further notice need be given; and this Court finding

that Young Conaway is a “disinterested person,” as defined in section 101(14) of the Bankruptcy

Code and as required by section 327(a) of the Bankruptcy Code, because (i) Young Conaway has

no connection with the Debtors, any creditors or other parties in interest, their respective attorneys

and accountants or the U.S. Trustee or any of its employees, except as set forth in the Morgan

Declaration; (ii) Young Conaway is not a creditor, equity security holder or insider of the Debtors;

(iii) none of Young Conaway’s partners or employees are or were, within two (2) years of the

Petition Date, a director, officer or employee of the Debtors and (iv) Young Conaway does not

hold, and has neither represented nor represents, an interest materially adverse to the interests of

the Debtors’ estates or of any class of creditors or equity security holders by reason of any direct

or indirect relationship to, connection with or interest in, the Debtors, or for any other reason; and

this Court having found and determined that the relief sought in the Application is in the best

interests of the Debtors, their estates, their creditors and all other parties in interest; and that the

legal and factual bases set forth in the Application establish just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED

THAT:

                1.      The Application is granted, as set forth herein.

                2.      In accordance with section 327(a) of the Bankruptcy Code, the Debtors are

hereby authorized to retain and employ Young Conaway as their co-counsel on the terms set forth




                                                   2
             Case 20-11570-LSS          Doc 145      Filed 07/13/20      Page 7 of 13




in the Application, the Morgan Declaration and the Engagement Agreement, effective as of the

Petition Date.

                 3.    Young Conaway shall be entitled to allowance of compensation and

reimbursement of expenses upon the filing and approval of interim and final applications pursuant

to the sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and

such other orders as this Court may direct. Young Conaway intends to, and shall, make a

reasonable effort to comply with the U.S. Trustee’s requests for information and additional

disclosures as set forth in the U.S. Trustee Guidelines (both in connection with this Application

and the interim and final fee applications to be filed by Young Conaway in the Chapter 11 Cases).

                 4.    Young Conaway shall apply any retainer remaining at the time of its final

fee application in satisfaction of compensation and reimbursements awarded with respect to such

application, and promptly pay to the Debtors’ estates any retainer remaining after such application.

                 5.    Young Conaway shall file the budgets approved by the Debtors for the

applicable billing period with each quarterly interim fee application.

                 6.    Young Conaway shall apply the Retainer against its post-petition invoices.

                 7.    Young Conaway shall make a reasonable effort to comply with the U.S.

Trustee’s requests for information and additional disclosures as set forth in the Appendix B-

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (in connection with both the

Application and all applications for compensation and reimbursement of expenses filed by Young

Conaway in the Chapter 11 Cases).

                 8.    The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application.



                                                 3
              Case 20-11570-LSS         Doc 145      Filed 07/13/20    Page 8 of 13




               9.      This Court shall retain jurisdiction over any and all matters arising from or

related to the interpretation or implementation of this Order.




                                                 4
             Case 20-11570-LSS   Doc 145   Filed 07/13/20   Page 9 of 13




                                    Exhibit B

                                    Blackline




26748083.1
               Case 20-11570-LSS            Doc 145       Filed 07/13/20        Page 10 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            §
    In re:                                                  §      Chapter 11
                                                            §
    PYXUS INTERNATIONAL, INC., et al.,1                     §      Case No. 20-11570 (LSS)
                                                            §
                               Debtors.                     §      (Jointly Administered)
                                                            §
                                                            §      Ref: Docket No. ___114
                                                            §

           ORDER, PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY
          CODE, AUTHORIZING THE RETENTION AND EMPLOYMENT OF
       YOUNG CONAWAY STARGATT & TAYLOR, LLP AS CO-COUNSEL TO THE
               DEBTORS, EFFECTIVE AS OF THE PETITION DATE


                 Upon consideration of the application (the “Application”)2 of the Debtors for entry

of an order, pursuant to section 327(a) of the Bankruptcy Code, Bankruptcy Rule 2014 and Local

Rule 2014-1, authorizing the retention and employment of Young Conaway as co-counsel to the

Debtors, effective as of the Petition Date, as more fully set forth in the Application; and upon

consideration of the Morgan Declaration, the O’Quinn Declaration and the Rule 2016 Statement

submitted in support of the Application, as well as the First Day Declaration; and it appearing that

this Court has jurisdiction to consider the Application pursuant to 28 U.S.C. §§ 1334(b) and 157,

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware dated as of February 29, 2012; and it appearing that venue of the Chapter 11 Cases

and the Application in this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it



1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Application.
             Case 20-11570-LSS          Doc 145        Filed 07/13/20      Page 11 of 13




appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing

that this Court may enter a final order consistent with Article III of the United States Constitution;

and it appearing that notice of the Application has been given as set forth in the Application, and

that such notice is adequate and no other or further notice need be given; and this Court finding

that Young Conaway is a “disinterested person,” as defined in section 101(14) of the Bankruptcy

Code and as required by section 327(a) of the Bankruptcy Code, because (i) Young Conaway has

no connection with the Debtors, any creditors or other parties in interest, their respective attorneys

and accountants or the U.S. Trustee or any of its employees, except as set forth in the Morgan

Declaration; (ii) Young Conaway is not a creditor, equity security holder or insider of the Debtors;

(iii) none of Young Conaway’s partners or employees are or were, within two (2) years of the

Petition Date, a director, officer or employee of the Debtors and (iv) Young Conaway does not

hold, and has neither represented nor represents, an interest materially adverse to the interests of

the Debtors’ estates or of any class of creditors or equity security holders by reason of any direct

or indirect relationship to, connection with or interest in, the Debtors, or for any other reason; and

this Court having found and determined that the relief sought in the Application is in the best

interests of the Debtors, their estates, their creditors and all other parties in interest; and that the

legal and factual bases set forth in the Application establish just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED

THAT:

                1.      The Application is granted, as set forth herein.

                2.      In accordance with section 327(a) of the Bankruptcy Code, the Debtors are

hereby authorized to retain and employ Young Conaway as their co-counsel on the terms set forth




                                                   2
             Case 20-11570-LSS         Doc 145       Filed 07/13/20      Page 12 of 13




in the Application, the Morgan Declaration and the Engagement Agreement, effective as of the

Petition Date.

                 3.    Young Conaway shall be entitled to allowance of compensation and

reimbursement of expenses upon the filing and approval of interim and final applications pursuant

to the sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and

such other orders as this Court may direct. Young Conaway intends to, and shall, make a

reasonable effort to comply with the U.S. Trustee’s requests for information and additional

disclosures as set forth in the U.S. Trustee Guidelines (both in connection with this Application

and the interim and final fee applications to be filed by Young Conaway in the Chapter 11 Cases).

                 4.    Young Conaway shall apply any retainer remaining at the time of its final

fee application in satisfaction of compensation and reimbursements awarded with respect to such

application, and promptly pay to the Debtors’ estates any retainer remaining after such application.

                 5.    Young Conaway shall file the budgets approved by the Debtors for the

applicable billing period with each quarterly interim fee application.

                 6.    Young Conaway shall apply the Retainer against its post-petition invoices.

                 7.    Young Conaway shall make a reasonable effort to comply with the U.S.

Trustee’s requests for information and additional disclosures as set forth in the Appendix B-

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (in connection with both the

Application and all applications for compensation and reimbursement of expenses filed by Young

Conaway in the Chapter 11 Cases).

                 8.    6.The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application.



                                                 3
             Case 20-11570-LSS         Doc 145       Filed 07/13/20   Page 13 of 13




               9.      7.This Court shall retain jurisdiction over any and all matters arising from

or related to the interpretation or implementation of this Order.




                                                 4
